—_
Ooo COIN BW Ye

MAABSRARHDHR RAK ERA RWWWWWWHWWWHhHNNHb i] N

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNIVERSAL POLYGRAM No. 2:19-ev-00281 RSL
INTERNATIONAL PUBLISHING, INC.,
CENTER CITY MUSIC, PAL PARK ORDER GRANTING MOTION FOR
MUSIC, and RAY VAUGHAN MUSIC, ALTERNATIVE SERVICE BY MAIL
INC.,
Plaintiffs,
V.

JAMISON AND MCFARLAND, LLC,
SHIMON SHRIKIJ, and MICHELLE
SHRIKI,

Defendants.

 

 

 

This matter came before the Court on Plaintiffs’ Motion for Alternative Service by Mail
(the “Motion”). The Court, having considered the Motion and all papers filed in support of it,
and being fully advised; now, therefore, it is hereby:
ORDERED that the Motion is GRANTED;
ORDERED that the Clerk of Court shall issue a summons to Shimon Shriki at the
following addresses:
e 905 E. Howe Street, Seattle, Washington 98102

e 6259 57th Avenue South, Seattle, Washington 98118
Perkins Coie LLP

ORDER GRANTING MOTION OF SERVICE BY 1201 Thin Avene, Sue 4900

MAIL - 1 Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
coos a tn Bw he

 

e 201 1st Avenue South, Seattle, Washington 98104

e 2028 Waverly Pl. N. Apartment 102, Seattle, Washington 98109

and the summons shall give Mr. Shriki 90 days to respond to the complaint.

Dated this 8" day of July, 2019.

PA Slam

Robert S. Lasnik

\

United States District Court Judge

Presented by
PERKINS COIE LLP

s/ Harry H. Schneider, Jr.,

Harry H. Schneider, Jr., WSBA No. 9404
Heath L. Hyatt, WSBA No. 54141
Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

E-mail: HSchneider@perkinscoie.com
E-mail: HHyatt@perkinscoie.com

 

Attorneys for Plaintiffs Universal Polygram
International Publishing, Inc., Center City
Music, Pal Park Music, and Ray Vaughan
Music, Inc.

ORDER GRANTING MOTION OF SERVICE BY
MAIL —2

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
